 396DECISIONSOF NATIONALLABOR RELATIONS BOARDAlabaster Lime Company,Employer-PetitionerandUnited Steelworkers of America,AFL-CIO. Case10-RM-559May 18, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, BROWN, AND KENNEDYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot was con-ducted under the direction and supervision of the Re-gional Director for Region 10 on January 20, 1971,among the employees in the stipulated unit describedbelow. At the conclusion of the election, the partieswere furnished with a tally of ballots which showedthat of approximately 53 eligible voters, 51 cast ballots,of which 13 were for, and 26 against, the Union, 11were challenged, and 1 was void. Thereafter, the Unionfiled timely objections to conduct affecting the resultsof the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on March 18, 1971,issued and duly served upon the parties his Report onObjections in which he recommended that the objec-tions be overruled in their entirety and that the resultsof the election be certified. Thereafter, the Union filedexceptions to the Regional Director's report with sup-porting brief, and the Employer filed a brief in supportof the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the Board has delegatedits powers in connection with this case to a three-mem-ber panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, in-cluding truck drivers employed at the Employer'sScotrock Lime Plant and Verlie Quarry, Alabas-ter,Alabama, but excluding all office clerical em-ployees, guards and supervisors as defined in theAct.5.The Union's Objections 2 and 4' concern therefusal of the Board agent to permit 10 employees listedon the voter eligibility list to cast ballots, challenged orotherwise, in the election.The facts show that an economic strike against theEmployer, which had begun on June 6, 1970, was stillin progress at the time of the election. In a separatesection of theExcelsiorlist, the Employer had listed the10 employees in question, among others, and noted thateach had been discharged between July 8 and August3, 1970. At the preelection conference, the Employer'scounsel expressed his intent to challenge the ballots ofthese employees and explained that the 10 employeeshad been discharged for strike-connected misconductbecause, according to counsel, they had violated a statecourt injunction concerning picketing. He stated thateach of these employees had been notified of his dis-charge in writing. The union representative stated thatcharges had been filed on behalf of the 10 employees,but the Employer's counsel denied having any knowl-edge of charges having been filed and served. TheBoard agent telephoned the Regional Office andconfirmed that there were no pending unfair laborpractice charges against the Employer. At the requestof the union representative, the Board agent then tele-phoned the Union's attorney who said he intended tofile charges and would do so at that time. The Boardagent advised him that charges could not be filed overthe telephone and that the polls were to open in about5minutes. The Board agent further explained to theattorney that, under his interpretation of the Board'sprocedures, he could not permit the 10 discharges in-dividuals to vote even challenged ballots. He notifiedthe Union's counsel and its representative at the confer-ence that it would be needless for the 10 employees toappear at the polls because he would deny them permis-sion to vote even challenged ballots. The names of these10 employees were then stricken from the eligibilitylist.The Board agent would not permit one of theseemployees to serve as an observer for the Union. Dur-ing the course of the election, only one of the dis-charged employees appeared to vote and the Boardagent refused to give him a ballot.A charge, alleging the unlawful discharge of the 10employees, was filed at the Regional Office on January25, 1971, and a complaint on behalf of 8 of the em-ployees issued on March 17, 1971.The Regional Director states that, according to dic-tum inPacific Tile and Porcelain Company.'a dis-charged employee is not eligible to vote unless a chargeis actually pending before the Board at the time of theelection.He concluded thatPacific Tileis controlling'We adopt theRegional Director's recommendationthatObjections1,3,5, and 6 be overruled'137 NLRB 1358190 NLRB No. 113 ALABASTER LIME COespecially where, as here, there has been ample time(approximately 5 months) for the discharges to havebeen contested by the filing of unfair labor practicecharges.We do not agree.InAce Letter Service Co.,cited in the RegionalDirector's report, the Board stated:The Board's challenge procedure generallyguarantees the right to every individual who as-serts other than a totally frivolous claim' to em-ployee status to appear at the polls and cast aballot....In the present case, we cannot say that the 10 em-ployees'claimsweremerely frivolous.Althoughcharges were not pending on the day of the election, theBoard agent was told by the Union's counsel during thepreelection conference that charges would be filed.Notwithstanding the fact that 5 months had passedsince the employees were discharged, the Act estab-lishes a 6-month period in which charges may be filed.As the charges were filed within the prescribed period,the employees should not be penalized by not beingpermitted to vote. Under these circumstances, we find3187 NLRB No 79 at p 3397that the 10 discharged employees should have beenpermitted to cast challenged ballots. Accordingly, aswe sustain Objections 2 and 4, we shall set aside theelection and direct that a new election be held.ORDERIt is hereby ordered that the election previously con-ducted herein on January 20, 1971, be, and it hereby is,set aside.[Direction of Second Election4 omitted from publica-tion.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236,NLRB v Wyman-Gordon Co,394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 10 within 7 days after thedate of issuance of the Notice of Second Election by the Regional DirectorThe Regional Director shall make the list available to all parties to theelectionNo extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed